92 F.3d 1178
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mitchell M. GARIONI, Plaintiff-Appellant,v.Ronald ANGELONE, Director;  Edward C. Morris, DeputyDirector;  Larry Huffman, Regional Administrator;  LonnieSaunders, Warden, Augusta Correctional Center;  J.H. Lyle,Lieutenant, Augusta Correctional Center Officer, Defendants-Appellees.
No. 95-8554.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 23, 1996.

Mitchell M. Garioni, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, Virginia, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the magistrate judge's report recommending dismissal of this action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We also deny Appellant's motion for the preparation of a transcript at government's expense.  See 28 U.S.C. 753(f) (1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED